                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JUAN MENDEZ,                                                )
                                                            )
                Plaintiff,                                  )     Case No 18 C 6313
                                                            )
        v.                                                  )
                                                            )     Judge Marvin E. Aspen
CITY OF CHICAGO, ET AL.;                                    )
                                                            )     Magistrate Judge Maria Valdez
                Defendants.                                 )

     DEFENDANTS’ JOINT RESPONSE TO PLAINTIFF’S OBJECTIONS TO THE
        RULING OF THE MAGISTRATE JUDGE DATED JANUARY 27, 2021

        NOW COME Defendants, City of Chicago (“City”), by and through its attorney, Celia

Meza, Acting Corporation Counsel, and Officers Christian Szczur and David Cook (“Defendant

Officers”), by and through one of their attorneys, Allison L. Romelfanger, Assistant Corporation

Counsel Supervisor, (hereinafter the City and Defendant Officers shall be collectively referred to

herein as “Defendants”), and for their Joint Response to Plaintiff’s Objections to the Ruling of

the Magistrate Judge dated January 27, 2021 (ECF No. 177)(“Pltf Obj.”), state as follows:

                                          INTRODUCTION

        This lawsuit arises out of an incident on May 26, 2018, wherein officers responded to a

ShotSpotter alert, and Plaintiff was subsequently shot by Chicago Police Officer Christian

Szczur after a brief foot pursuit. The entire interaction between Plaintiff and Officer Szczur, and

a majority of the interaction between Plaintiff and Officer David Cook, is caught on body worn

camera. Specifically, the entire foot pursuit and shooting is caught on body worn camera. As a

result, there are little to no factual disputes in this matter.




                                                     1
                                    PROCEDURAL BACKGROUND

         After substantial motion practice, Plaintiff’s remaining claims in this case include: (1)

excessive force against Defendant Officer Szczur; (2) unconstitutional search claim as to the

entry into the front yard of 5239 W. Ohio only against Defendant Officers Szczur and Cook; (3)

excessive force Monell; (4) state law battery; and (5) indemnification. (See ECF Nos. 73, 91,

105, 107). Plaintiff has sought leave to amend his complaint for a fourth time, which Defendants

opposed. (See ECF Nos. 145, 157).

         While Defendants’ motions to dismiss were originally pending regarding Plaintiff’s

second amended complaint, Plaintiff filed a motion to commence and expedite discovery. (ECF

No. 62). This motion was granted, and the Court ordered a fact discovery closure of October 4,

2020, with no extensions absent a showing of good cause. (ECF No. 79, 90). Thereafter on

motions made by the parties, discovery was extended twice to the final deadline of December 31,

2020. (ECF Nos. 111, 116, 123, 124)1. Plaintiff thereafter filed a motion to compel and partially

extend the discovery deadline on December 22, 2020, just nine days prior to fact discovery

closing. (ECF No. 152). In his motion, Plaintiff in part requested leave to serve additional

interrogatories on the City of Chicago, and partially extend the discovery deadline for

Defendants’ to answer Plaintiff’s late served requests to produce. (ECF No. 152).

         Plaintiff issued his initial discovery requests to the City and Defendant Officer Szczur on

September 7, 2019. (See Certificates of Service attached hereto as Group Exhibit 1). Thereafter,

Defendants requested a 37.2 conference regarding a number of Plaintiff’s requests. (See email




1
  Plaintiff notes in his objection that Defendants’ were the only ones who sought the extension of discovery until
December 31, 2020. However, Plaintiff specifically had no objection and agreed to the extension. (ECF No. 123, ¶
15). In addition, the motion specifically noted that the parties were working together to schedule the Depositions of
Officer Trakes and Hayes (requested by Plaintiff), as well as depositions of damages witnesses disclosed by Plaintiff
in his Fed. R. Civ. P. 26(a) disclosures. (ECF No. 123, ¶ 10).

                                                         2
exchange from Stephanie Sotomayor and attorney Coyne attached hereto as Group Exhibit 2).

The parties held a telephonic 37.2 conference on October 1, 2019, wherein Attorneys Gutierrez,

Coyne, Romelfanger, Boose, Moore, Sotomayor and Friedman participated. A number of

Plaintiff’s discovery requests were discussed. (See October 4, 2019 email from attorney Coyne

acknowledging discussion attached hereto as Exhibit 3).

       Defendant City and Szczur thereafter propounded their responses to Plaintiff’s Requests

for Production on October 11, 2019. (See Defendant City and Defendant Szczur’s initial

responses to Plaintiff’s Requests to Produce attached hereto as Group Exhibit 4). Within their

responses, Defendant City and Szczur unequivocally noted their understanding of the parties’

agreement during their 37.2 conference with regards to specific requests.

       Specifically, Defendant Szczur included the following language in response to Request to

Produce numbers 6 & 14: “ . . . Pursuant to the parties 37.2 conference on October 1, 2019,

Plaintiff agrees to withdraw this request; therefore, Defendant Szczur makes no response to this

request.” (See Group Exhibit 4, Defendant Szczur Answer to Request to Produce Nos. 6 & 14.)

Defendant Szczur further included the following language within his response to Request to

Produce Nos. 19 & 34:

       pursuant to the parties’ October 1, 2019 37.2 conference, Plaintiff will more
       narrowly tailor this request by providing Defendant Officer Szczur with a
       reasonable time frame, search terms, and custodians for a search of Defendant
       Officer Szczur’s emails. Until Defendant Officer Szczur receives a more
       reasonable time frame, search terms and limitation as to custodians, Defendant
       Officer Szczur will not be searching for or producing any documents responsive
       to this request.

(See Group Exhibit 4, Defendant Szczur Answer to Request to Produce Nos. 6 & 14.) Likewise,

the City indicated its understanding of the parties’ 37.2 conference in its responses. In its




                                                  3
responses to Plaintiff’s Request to Produce Nos. 3, 6, 13 & 18, Defendant City included the

following language: “Pursuant to the parties’ Local Rule 37.2 conference of October

1, 2019, Plaintiff agrees to withdraw this question.” (See Group Exhibit 4, City’s Answer to

Request to Produce Nos. 3, 6, 13 & 18.) In addition, in response to Plaintiff’s Request No. 27,

the City specifically requested a 37.2 conference to discuss the scope of the Monell discovery

Plaintiff was seeking. (See Group Exhibit 4, City’s Answer to Request to Produce No. 27.)

       Furthermore, Attorney for Defendants Cook and Szczur, Jessica Griff, sent numerous

correspondence to Attorneys Coyne and Gutierrez requesting a 37.2 conference regarding

subsequent requests to produce issued to Defendant Cook. (See correspondence attached hereto

as Group Exhibit 5). In such correspondence, Attorney Griff requested that counsel confirm the

understanding from the October 1, 2019 37.2 conference, and apply the same agreement to

Defendant Officer Cook’s request to produce responses. (See Group Exhibit 5.) At this time,

Plaintiff never denied any such agreement with Attorney Griff prior to Defendant Officer Cook

propounding his response to Plaintiff’s Request to Produce on November 2, 2020. (See Group

Exhibit 5); (see also Defendant Officer Cook’s Response to Plaintiff’s Request for Production

attached hereto as Exhibit 6).

       On November 24, 2020, one year, one month and thirteen days after the City and

Defendant Szczur served their initial responses, counsel for Plaintiff for the first time indicated

that Plaintiff in fact had not withdrawn certain requests as indicated in the responses. (See ECF

152-9.) At no time prior to Plaintiff’s November 24, 2020 email, did Plaintiff ever address the

fact that Plaintiff believed Defendants misunderstood the agreement reached on October 1, 2019.




                                                  4
At no time prior to Plaintiff’s December 22, 2020 motion to compel, filed just nine days short of

the discovery closure date, did Plaintiff ever file a motion to compel regarding Defendant City or

Szczur’s Responses to the enumerated Request to Produce as listed above.

       In an effort to seemingly circumvent Plaintiff’s inexcusable delay in bringing up this

issue over a year later, Plaintiff re-issued Requests to Produce on the City and Defendant

Officers on December 4, 2020. (See Plaintiff’s December 4, 2020 discovery requests attached

hereto as Group Exhibit 7). By Plaintiff’s own admission, these requests mirror Plaintiff’s First

Request for Production to the City Nos. 3, 6, 13, 18 and 27; and Plaintiff’s First Request for

Production to Defendant Szczur Nos. 6, 14, 19 and 34. (See Supra pp. 3-4; ECF No. 152.)

Defendants objected to the untimeliness of Plaintiff’s late requests pursuant to Local Rule 16.1.

(See ECF No. 152-10; see also Defendants’ Joint December 11, 2020 Letter, attached hereto as

Exhibit 9).

       Finally, on September 17, 2020, Plaintiff served additional interrogatories on the City of

Chicago. (See Plaintiff’s Supplement Requests attached hereto as Exhibit 8). That same day,

Attorney for the City, Caroline Fronczak, indicated to Plaintiff that the City would be objecting

to Plaintiff’s Third Set of Interrogatories as they exceeded the limited permitted by Fed. R. Civ.

P. 33, and Plaintiff did not otherwise seek leave. (See ECF No. 152-6.) It was not until three

months and five days later that Plaintiff filed his motion to compel seeking to compel answers

and/or for leave to issue these additional interrogatories. (ECF No. 152.)

       Upon fully briefed motions, Magistrate Judge Maria Valdez granted in part and denied in

part Plaintiff’s motion to compel. (ECF No. 173). First, in denying Plaintiff leave to propound

additional interrogatories, Magistrate Judge Valdez noted that Plaintiff failed to show a

particularized need for more than twenty-five interrogatories; noted they were duplicative; that



                                                 5
the information had been obtained from other sources; and that Plaintiff had ample opportunity

to seek the information earlier in discovery. (ECF No. 173, pp. 7, ¶ 1).

         Further, in denying Plaintiff’s request to extend discovery to have the Defendants

respond to Plaintiff’s untimely served Fourth Requests to Produce, Magistrate Judge Valdez

notes that if it were just about the three days, she would have likely extended for this purpose.

(ECF No. 173, pp. 9, ¶ 1). In denying Plaintiff’s request, Judge Valdez emphasizes Plaintiff’s

delay in over a year in raising issue with Defendants’ original responses to Plaintiff’s First

Request for Production, thus failing to show diligence required to establish good cause. (ECF

No. 173, pp. 9, ¶ 2).2

                                            LEGAL STANDARD

         Under Rule 72 of the Federal Rules of Civil Procedure, when a party makes an objection

to a ruling by a magistrate judge, the court “must consider timely objections and modify or set

aside any part of the order that is clearly erroneous or contrary to law.” Fed. R. Civ. P.

72(a)(emphasis added). “The Seventh Circuit has explained that under the clear error standard,

‘the district court can overturn the magistrate judge's ruling only if the district court is left with

the definite and firm conviction that a mistake has been made.’” Patrick v. City of Chicago, 2008

WL 2339649, *2 (N.D. Ill., June 4, 2008)(quoting Weeks v. Samsung Heavy Industries Co., Ltd.,

126 F.3d 926, 943 (7th Cir.1997)). “Ordinarily, under clearly erroneous review, if there are two

permissible views, the reviewing court should not overturn the decision solely because it would

have chosen the other view.” American Motors Corp. v. Great Am. Surplus Lines Ins. Co., 1988

WL 2788, at *1 (N.D.Ill. Jan.8, 1988).


2
  Plaintiff incorrectly in his objection attempts to imply that Magistrate Judge Valdez only granted the Defendants
additional time to schedule depositions. (See Pltf Obj., generally). However, that simply is not the case. Magistrate
Judge Valdez allowed both parties to take the remaining depositions that they had been working on scheduling prior
to the fact discovery cut-off. (ECF No. 173, pp. 11,¶ 2).

                                                          6
                                                 ARGUMENT

         Plaintiff in his motion largely argues that Magistrate Judge Valdez’s Order should be

overturned as: (i) Plaintiff is prejudiced by not being able to engage in this additional written

discovery; (ii) Defendants would not be prejudiced by allowing the additional written discovery;

and (iii) there is no trial, dispositive motion or expert discovery deadline set. (ECF No. 177, pp.

2).

         It should first be noted that these arguments completely miss the mark with regards to the

standard required to overturn a magistrate judge’s decision. Nowhere in Plaintiff’s motion does

Plaintiff point to any statute, case law or other governing jurisprudence that would establish

Magistrate Judge Valdez’s order was clearly erroneous or contrary to law. To simply state that

Plaintiff is prejudiced, Defendants would not be prejudiced3, and that there are no trial,

dispositive motions, or expert deadlines set, does not show clear error or contradiction to the law.

Indeed, in similar situations, such as when considering motions for extensions of discovery,

courts have held that parties do not fulfill their burden to show good cause or diligence by simply

asserting that the non-moving party would not be prejudiced, that their client would be

prejudiced, or that there is no trial date set. See Smith v. Howe Military School, 1997 WL

662506, *3 (N.D. Ind., Oct. 20, 1997); Naud v. City of Rockford, 2013 WL 447028, *4 (N.D. Ill.,

Aug. 16, 2013).

         As Plaintiff fails to establish that: (i) Magistrate Judge Valdez’s Order denying Plaintiff

leave to propound additional interrogatories on the City was clearly erroneous and contrary to

law; (ii) Magistrate Judge Valdez’s Order denying Plaintiff an extension of discovery to



3
 Defendants do not agree that Plaintiff is prejudiced as more thoroughly set forth below. In addition, Defendants
would be prejudiced, as Defendants have been wanting to resolve the case by means of summary judgment, and
delay in fact discovery has caused a delay in summary judgment briefings.

                                                         7
propound additional requests to produce was clearly erroneous and contrary to law; and (iii)

Magistrate Judge Valdez’s Order requiring completion of depositions by March 29, 2021 is

improper, Plaintiff’s Objections should be overruled.

   I.      Plaintiff fails to establish that Magistrate Judge Valdez’s Order denying Plaintiff
           leave to propound additional interrogatories on the City was clearly erroneous
           and contrary to law.

        Rule 33 states, that “unless otherwise stipulated or ordered by the court, a party may

serve on any other party no more than 25 written interrogatories, including discrete sub-parts.”

Fed. R. Civ. P. 33(a)(1); see also Duncan v. Paragon Pub, Inc., 204 F.R.D. 127 (S.D. Ind. Oct.

22, 2001)(“Federal Rule of Civil Procedure 33(a) expressly forbids a party from serving more

than twenty-five interrogatories upon another party without leave of court or written

stipulation.”)(internal citations omitted). A party may seek leave of the court to issue more than

twenty-five interrogatories. See Fed. R. Civ. P. 33(a)(1). The party seeking leave must set forth a

“particularized showing” to exceed the limit of twenty five interrogatories. Duncan, 204 F.R.D.

at 128. (internal citations omitted).

        It is undisputed in this case that Plaintiff issued more than twenty-five interrogatories

without leave of court or stipulation by counsel. (See Exhibit 8; ECF No. 152-6.) The

interrogatories at issue involve the interpretation of body worn camera, facts surrounding the

underlying incident, and identifying documents containing interviews. (See Exhibit 8.) In

addition, Plaintiff asks four questions regarding incidents in the past ten years where there were

findings by either the City or an outside agency of excessive force, and unlawful search. (See

Exhibit 8).The objection by Defendant City to the additional interrogatories was made the same

day were served on September 17, 2020. (ECF No. 152-6.) Not until December 22, 2020, over




                                                  8
three months later, and just nine days before the fact discovery deadline, did Plaintiff move to

compel or seek leave to serve the additional interrogatories. (ECF No. 152.)

       Courts have routinely denied leave to issue more than twenty-five interrogatories. See

Duncan, 204 F.R.D. 127 (Denying leave where Plaintiff failed to demonstrate a particularized

showing for the additional interrogatories, as well as finding the interrogatories were overly

broad, unduly burdensome and oppressive.); Howard v. Urban Inv. Trust, Inc., 2011 WL

976767, *2 (N.D. Ill., March 18, 2011)(Denying leave where information was more

appropriately obtained in a deposition, that the additional interrogatories were burdensome and

would further delay the already drawn out discovery process.); Medical Assur. Co., Inc. v.

Weinberger, 2011 WL 2115662, * 9 (N.D. Ind., May 26, 2011)(Denying leave to serve

additional interrogatories where Plaintiff did not adequately set forth why they were needed). As

such, Magistrate Judge Valdez’s Order was not contrary to law.

       Nor was Magistrate Judge Valdez clearly erroneous in denying Plaintiff leave. Magistrate

Judge Valdez correctly found that Plaintiff “has had ample opportunity to obtain the information

in discovery over the past two years.” (ECF. 173, pp. 8.)     Plaintiff does not provide any

explanation as to the delay in filing the motion to compel. Plaintiff makes no compelling

argument why he should be able to now obtain these answers from the City. He simply states in

a conclusory manner that the interrogatories are “reasonable, proportional and proper means to

further investigate the factual basis for his claims.” (Pltf Obj., pp. 5). His interrogatories

involve interpretation of body worn cameras that have been endlessly played at each deposition

with multiple witness, some of whom did not witness the shooting, or were not even on scene for

the shooting. But yet each witness was still asked numerous questions about what each video

does or does not depict. Mainly, Plaintiff has sought and received answers to these



                                                  9
interrogatories through Defendants Cook and Szczur, as well as Detectives Chiocca and Berg.

Plaintiff makes no showing whatsoever as to why responses by these individuals are insufficient

such that a City representative, who has no knowledge of the underlying incident, should now

have to identify when they believe a gun is first seen in Plaintiff’s hand on body worn camera,

especially when the video evidence speaks for itself. Further, Defendants have identified

statements made by officers throughout their responses to Plaintiff’s Requests to Produce, as

well as numerous emails to Counsel. Not only had Plaintiff had ample opportunity to obtain this

information, but Plaintiff has this information and as such these interrogatories are unreasonably

duplicative.

         Further Magistrate Judge Valdez correctly ruled that the four interrogatories related to

prior incidents of police misconduct by any Chicago Police officer in the past ten years are

“exceedingly overbroad and disproportional to the needs of the case.” (ECF 173, pp.8). Indeed,

Plaintiff cannot even argue these are reasonably tailored to his Monell claim, as this claim is

limited to the City’s custom and policies surrounding excessive force only. Plaintiff’s Rule 72

objection sheds no further light to dispute that ruling. As a result, Plaintiff’s objection should be

overruled.


   II.       Plaintiff fails to establish that Magistrate Judge Valdez’s Order denying
             Plaintiff an extension of discovery to propound additional requests to produce
             was clearly erroneous and contrary to law.

         Whether to grant an extension to propound additional written discovery is a discretionary

issue on which reasonable fact finders can disagree. Naud, 2013 WL 4447028, *5 (quoting Rizza

v. Underwriters, 2011 WL 867492, *2 (N.D. Ill., March 11, 2011)(“ . . . the Court ‘has

substantial discretion in managing discovery, including whether or not to modify the discovery

schedule.’”)(emphasis added)); Finwall v. City of Chicago, 239 F.R.D. 494, 496 (N.D. Ill. 2006).

                                                 10
This includes whether or not to modify a discovery schedule. Id. Such discovery deadlines are

put in place in order for a Court to effectively manage its docket, but also to prevent undue

prejudice to the parties. Id. Federal Rule of Civil Procedure 16 grants a court power to set

discovery deadlines, which are to be modified only for good cause and with the judge’s consent.

Fed. R. Civ. P. 16(b). Good cause looks at the diligence of the party seeking the amendment to

the discovery schedule. Jackson-El v. City of Markham, 332 F.R.D. 583 (N.D. Ill, Oct. 23,

2019)(internal citations omitted). Discovery issued before the close of fact discovery, but not

scheduled for completion prior to the close of fact discovery, does not comply with a court’s

scheduling order. Id.; Finwall, 239 F.R.D. at 499; N.D. Ill. L.R. 16.1.

        Plaintiff undoubtedly failed to establish good cause for his one year, one month and

thirteen day delay in addressing discovery issues and/or seeking to propound additional written

discovery on Defendants. Plaintiff in his objection argues in part that his delay in bringing these

issues to the Defendants’ and the Court’s attention was because of: (i) his client’s inability to

participate in discovery; (ii) the pandemic; (iii) the Defendants serving over 12,000 pages of

documents responsive to discovery4; and (iv) counsel contracting COVID. (Pltf Obj. pp. 2, 5-6).

Notably, a majority of Defendants’ production Plaintiff complains of was served on January 2,

2020. (See Production Letter dated January 2, 2020 and January 6, 2020, attached hereto as

Group Exhibit 10). Particularly, the documents, audio, and video relating to the underlying

incident are not voluminous. A large majority of the production in this case has been in response

to Plaintiff’s Monell claims involving the Chicago Police Department’s (“CPD”) policies and

training. In addition, Plaintiff’s participation is not necessary to his counsel’s review of

documents. Finally, the first notice Defendants received of Plaintiff’s counsel contracting


4
 Of note, in his objection, Plaintiff complains of the numerous documents already produced in this matter, yet
demands he is entitled to even more, including policy and training records for a period spanning eleven years.

                                                        11
COVID was in August of 2020, seven months after Defendants’ main production in this matter,

and ten months since Defendant City’s and Szczur’s Responses to Plaintiff’s First Requests to

Produce.5 It was therefore not clearly erroneous for Magistrate Judge Valdez to find that Plaintiff

failed to establish good cause to extend the discovery deadline for this reason.

         In addition, Plaintiff failed to establish that this decision was contrary to law. This is

established by the fact that other courts have reached similar decisions. Naud, 2013 WL

4447028, *5; Rizza, 2011 WL 867492, *2; Finwall, 239 F.R.D. at 496.

         Finally, and most notably, Plaintiff is in possession of most of the documents he is

requesting in his Fourth Requests to Produce. Plaintiff’s Fourth Requests to Produce to the

Defendant Officers is only regarding “email communications.” (See Group Exhibit 7).

Defendants in their initial responses for these Requests, indicated they would respond when

Plaintiff more narrowly tailored these requests by providing a reasonable time frame, search

terms, and custodians for the Defendant Officers’ emails. (See Group Exhibit 4.) As of the filing

of this Response, Plaintiff has still failed to provide the same, and failed to address in his

Objection why in over one year and four months, Plaintiff has never provided these terms to

Defendants. It should be further noted that Counsel for Plaintiff asked Defendant Szczur at his

deposition whether he ever texted or emailed regarding this incident, and Defendant Szczur

responded that he had not. Counsel for Plaintiff further inquired whether Defendant Szczur and

Defendant Cook specifically had communicated via email regarding this incident, to which

Defendant Szczur confirmed they had not. Any alleged prejudice Plaintiff claims to have




5
  Any supplemental production after January 2, 2020 has largely been due to supplementation of the open COPA
file, disciplinary records of the Defendant Officers, and documents responsive to Plaintiff’s supplemental production
requests.

                                                         12
suffered by not receiving this information in the form of a response to written discovery is

undoubtedly a result of his own unreasonable delay.

        Plaintiff’s Fourth Request to Produce to the City includes twenty-two additional requests

to produce which encompasses generally: (i) documents pertaining to CPD’s use of force

policies and training, particularly with regards to those used to train Officer Szczur; (ii)

documents pertaining to ShotSpotter policy and training, particularly with regards to the training

of the Defendant Officers; (iii) documents pertaining CPD’s investigatory stop policies and/or

training, particularly with regards to the Defendant Officers; (iv) disciplinary and/or employment

records related to the Defendant Officers; (v) all documents relevant to the underlying incident;

(vi) email communications; and (vii) documents relating to the referral of Defendant Szczur for

any mental health counseling or treatment. (See Group Exhibit 7). Plaintiff has received (as he

noted in his Objection) thousands of pages of documents, including (but not limited to) the

training materials on use of force, which have been utilized by Plaintiff in depositions in this

case; policies and procedures regarding ShotSpotter and Investigatory Stops, which have been

utilized by Plaintiff in depositions in this case; documents pertaining to the Defendant Officers

training histories, which have been utilized by Plaintiff in depositions in this case; all non-

privileged documents in the City’s possession, custody or control related to the underlying

incident6, which have been utilized by Plaintiff in depositions in this case; and disciplinary

and/or employment records of the Defendant Officers, including CR histories and full CR logs

for those CRs which contain similar allegations to those alleged in this lawsuit. Plaintiff’s

conclusory allegation that Magistrate Judge Valdez’s Order unfairly prejudices him7 does not


6
  As noted below the COPA investigative file remains open and thus the City has been supplementing its responses
as new records are received.
7
  Again prejudice is not the standard here. What is at issue is whether Magistrate Judge Valdez’s Order was clearly
erroneous or contrary to law.

                                                         13
offer any explanation to how these requests are reasonable, not duplicative of requests and/or

materials already received, or how Plaintiff was diligent in pursuing these requests. As a result,

Plaintiff’s Objection should be overruled.

   III.    Plaintiff fails to establish that Magistrate Judge Valdez’s Order requiring all
           depositions to be completed by March 29, 2021, including the COPA 30(b)(6)
           deposition is improper.

   Defendant City received Plaintiff’s Fed. R. Civ. P. 30(b)(6) notice for “the person most

knowledgeable regarding the COPA investigation, i.e., lead investigator of the officer involved

shooting of Juan Mendez on May 26, 2018,” on November 19, 2020. COPA’s investigation is

still open and pending. The City has been routinely supplementing its discovery with additional

attachments as they become available and producing them to Plaintiff on a rolling basis. When

Plaintiff issued his Fed. R. Civ. P. 30(b)(6) notice, a letter was sent to Plaintiff proposing that the

deposition be delayed to avoid a contentious deposition in which many privilege objections may

be made to the extent there were questions that impacted the investigatory or deliberative process

while the investigation was on-going. Thus the deposition, were it to proceed before the file was

closed, would be limited to confirm what investigatory steps have already been taken, without

providing any information about what steps remain, or what COPA’s ultimate conclusions may

be with regard to their investigation. Defendant City did propose to Plaintiff that the parties

request that the Court allow the COPA Fed. R. Civ. P. 30(b)(6) witness deposition to proceed

once the COPA Investigation is complete and a final report generated that includes COPA’s final

determinations so that the deposition may be more fruitful and without privilege objections

asserted. However, Defendant City is prepared to and will produce a Fed. R. Civ. P. 30(b)(6)

witness to testify by the Court’s stated deadline.




                                                  14
   Defendant City does not waive its objections that the deposition sought is not relevant to any

party’s claim or defense, and thus not proportional. Plaintiff has filed an excessive force and

unlawful search claims against the Defendant Officers. The Monell claim is limited to the theory

that the City’s practice of foot pursuits raises the risk of excessive force, and training failures

give rise to unnecessary use of force, particularly against fleeing suspects. (See Memorandum

Opinion and Order, ECF No. 73, October 7, 2019, pp. 6.) The actual COPA findings themselves

are irrelevant and likely inadmissible, and the COPA investigation thus far, has been provided to

Plaintiff, so Plaintiff’s reliance on COPA’s investigation in order to “responsibly [investigate]

the shooting of Plaintiff” should not have been impacted by this failure to depose this witness.

Plaintiff has been provided, throughout this case (and not just from the COPA open

investigation) the relevant body-worn camera videos; the officers’ COPA statements; the

investigative file prepared by responding detectives; depositions of Defendant Officers,

responding officers, investigating detectives, and Fed. R. Civ. P. 30(b)(6) witnesses; and

numerous photos taken by evidence technicians showing the scene, as well as evidence

recovered following the incident. The discovery thus far has shown the entirety of the

interaction between Plaintiff, Defendants, and additional responding and witness officers. The

fact that this case is recorded on body-worn camera, including the shooting, makes the

investigation even simpler. Plaintiff should not rely on COPA’s investigation to “responsibly”

investigate his claims. COPA’s role is not the investigating body for Plaintiff, but to determine

whether or not the Defendant Officers conduct were in compliance with CPD policies, rules, or

regulations. Thus, Defendant City is willing and able to comply with the Court’s deadline, but

will not waive any privilege objections that may be applicable given he status of the COPA

investigation.



                                                  15
                                           CONCLUSION

   WHEREFORE, for the foregoing reasons, Defendants respectfully request that this

Honorable Court overrule Plaintiff’s Objection to Magistrate Judge Valdez’s January 27, 2021

Order.

Dated this 18th day of February, 2021               Respectfully submitted,


                                                    /s/ Allison L. Romelfanger
                                                    Allison L. Romelfanger
                                                    Assistant Corporation Counsel Supervisor
                                                    Attorney No. 6310033

Jessica L. Griff, Assistant Corporation Counsel Supervisor
Max C. Boose, Assistant Corporation Counsel
Laniya Moore, Assistant Corporation Counsel
City of Chicago, Dept. of Law
2 N. LaSalle, Ste. 420
Chicago, Illinois 60602
T: (312) 744-5890
Allison.romelfanger@cityofchicago.org
Attorneys for Defendants Szczur and Cook

                                                    CELIA MEZA
                                                    ACTING CORPORATION COUNSEL


                                     By:            /s/ Caroline Fronczak
                                                    Caroline Fronczak
                                                    Deputy Corporation Counsel
                                                    Attorney No.6284817

Stephanie Sotomayor, Assistant Corporation Counsel
Cheryl Friedman, Assistant Corporation Counsel
City of Chicago, Dept. of Law
2 N. LaSalle, Ste. 420
Chicago, Illinois 60602
Caroline.fronczak@cityofchicago.org
Attorneys for the City of Chicago




                                               16
                                CERTIFICATE OF SERVICE

I hereby certify that I have caused true and correct copies of the above motion to be served upon
all parties of record via the Northern District of Illinois ECF System on this 18th day of
February, 2021.


                                                    /s/ Allison L. Romelfanger
                                                    Allison L. Romelfanger
                                                    Assistant Corporation Counsel Supervisor




                                               17
